Opinion filed November 19, 2009 











 








 




Opinion filed November 19,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00080-CV
                                                    __________
 
                                       DANNY HECKLER, Appellant
 
                                                             V.
 
                              KEY
ENERGY SERVICES, INC., Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CC14400
 

 
                                            M
E M O R A N D U M    O P I N I O N
The
trial court signed its judgment on March 6, 2009.  Neither a motion for new
trial nor an affidavit of inability to pay costs on appeal was filed.  Appellant
timely filed a notice of appeal, and the record was filed in this court on
April 27, 2009.




Appellant=s brief was originally due
to be filed in this court on May 27, 2009.  In a letter dated June 26, 2009,
the clerk of this court advised the parties that appellant=s brief was past due, that
the court on its motion had extended the due date to July 27, 2009, and that
failure to file the brief could result in the dismissal of the appeal for want
of prosecution.  As of this date, a brief has not been filed.
Therefore,
the appeal is dismissed.  Tex. R. App.
P. 38.8.
 
PER CURIAM
 
November 19,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.